Appeal from a judgment of the Monroe County Court (John L. DeMarco, J.), rendered April 3, 2013. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the second degree (Penal Law §§ 110.00, 160.10 [1]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily, and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]), including “his contention that the enhanced sentence is unduly harsh and severe” (People v Milczakowskyj, 286 AD2d 928, 928 [2001], lv denied 97 NY2d 657 [2001]; see People v Jackson, 34 AD3d 1318, 1319 [2006], lv denied 8 NY3d 923 [2007]; People v Melendez, 291 AD2d 887, 888 [2002], lv denied 98 NY2d 639 [2002]).
Present — Smith, J.P., Carni, DeJoseph, Curran and Troutman, JJ.